UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1999


RICHARD FENG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 10, 2009          Decided:   December 15, 2009


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Blake P. Somers, BLAKE P. SOMERS, LLC, Cincinnati, Ohio, for
Petitioner.   Tony West, Assistant Attorney General, Linda S.
Wernery, Assistant Director, Susan Bennett Green, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard      Feng,   a    native    and     citizen       of    Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)     dismissing    his     appeal    from    the       immigration

judge’s   denial   of    his    requests      for    asylum,     withholding       of

removal, and protection under the Convention Against Torture.

           Feng first challenges the determination that he failed

to establish his eligibility for asylum.                To obtain reversal of

a determination denying eligibility for relief, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”      INS    v.    Elias-Zacarias,        502    U.S.    478,     483-84

(1992).    We have reviewed Feng’s claims and the evidence of

record and conclude that he fails to show that the evidence

compels a contrary result.           We therefore find that substantial

evidence supports the denial of relief.

           Additionally, we uphold the denial of Feng’s request

for withholding of removal.           “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                   Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).             Because Feng failed to show



                                       2
that   he   is   eligible   for    asylum,          he   cannot    meet    the    higher

standard for withholding of removal.

            Finally,   we   find    that       substantial        evidence    supports

the finding that Feng failed to meet the standard for relief

under the Convention Against Torture.                    To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”       8 C.F.R. § 1208.16(c)(2) (2009).                     We find that

Feng failed to make the requisite showing before the immigration

court.

            Accordingly,    we     deny       the    petition     for     review.      We

dispense    with    oral    argument      because          the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                          3